CLD-363                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-2462
                                       ___________

                                 ROBERT GUNDLACH,
                                            Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Civil No. 2-15-cv-08153)
                       District Judge: Honorable Jose L. Linares
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 28, 2016
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed August 10, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Appellant Robert Gundlach appeals pro se from an order of the United States

District Court for the District of New Jersey dismissing his case for failure to effectuate


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
service of the summons and his complaint within the time limit prescribed by Federal

Rule of Civil Procedure Rule 4(m). For the reason that follows, we will vacate the

District Court’s order and remand for further proceedings.

       On November 19, 2015, Gundlach filed a motion to proceed in forma pauperis in

the District Court. He sought the District Court’s review of a determination by the

Commissioner of the Social Security Administration (“Commissioner”). On December 2,

2015, the District Court granted Gundlach’s motion and issued a summons as to

Appellee, the Commissioner. On that same date, the District Court ordered that the Clerk

file Gundlach’s complaint. Gundlach did not serve the complaint upon the

Commissioner.

       On March 10, 2016, the District Court issued an order requiring Gundlach to show

cause as to why the case should not be dismissed for his failure to serve his complaint

upon the Commissioner within the time set forth under Rule 4(m). On March 30, 2016,

after Gundlach failed to respond to the Court’s order, the District Court entered an order

dismissing the complaint without prejudice under Rule 4(m). Gundlach timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291. See Welch v. Folsom, 925 F.2d
666, 668 (3d Cir. 1991) (order of dismissal is final and appealable under § 1291 where

complaint filed by a plaintiff granted leave to proceed in forma pauperis is dismissed

without prejudice for failure to effect service of process). We review dismissals pursuant

to Rule 4(m) for abuse of discretion. See Ayres v. Jacobs & Crumplar, P.A., 99 F.3d
565, 568 (3d Cir. 1996).
                                             2
       The District Court improperly dismissed Gundlach’s suit by citing his failure to

serve process. As a litigant proceeding in forma pauperis, Gundlach was not responsible

for the service of process. See 28 U.S.C. § 1915(d) (“The officers of the court shall issue

and serve all process[.]”); see also Byrd v. Stone, 94 F.3d 217, 220 (6th Cir. 1996). Once

Gundlach was granted in forma pauperis status, the District Court was obligated to

appoint a United States marshal to effect service. See Fed. R. Civ. P. 4(c)(3). For this

reason, we will vacate the District Court’s order dismissing Gundlach’s complaint and

remand the case for further proceedings.




                                             3